Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The amendments filed on 10/29/2020 are acknowledged and have been fully considered.  Claims 29-37 are pending.  Claims 32 and 37 are amended. Claims 1-28 and 38 were previously cancelled.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Response to Amendment
The previous objection to claim 37 is withdrawn in light the amendment to the claim filed on 10/29/2020.  The grammatical error in line 9 has been corrected.
The previous rejection of claim 32 under 35 USC §112 (b) for being indefinite is withdrawn in light of the amendments to the claim filed on 10/29/2020. The claim has been amended to an independent claim instead of depending from claim 29 and is therefore now definite.
The previous rejection of claim 37 under 35 U.S.C. 112(a), as failing to comply with the enablement requirement for not meeting the biological deposit requirement is 

 Claim Rejections - 35 USC § 103 (Maintained)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claims 29-31 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Cunningham (WO 2012/142605; Pub. Oct. 18, 2012) in view of Immerseel (US 2012/0027734; Pub. Feb. 2012; Of Record), Qin (US 2014/0227227; Pub. Aug. 2014; Of Record), Kelly (US 2015/0132264; Pub. May. 14, 2015; Of Record) and Everard (Cross-talk between Akkermansia muciniphila and intestinal epithelium controls diet-induced obesity, PNAS, May 2013, vol. 110, no. 22, pgs. 9066-9071; Of Record).
Regarding claim 29, Cunningham teaches pharmaceutical compositions and methods suitable for the treatment of intestinal disorders and diseases associated with abnormal distribution of gut microflora in the gastrointestinal tract of a mammalian host (abstract). Cunningham teaches the pharmaceutical composition to comprise a pre-selected combination of microorganisms and administering a therapeutically effective amount of the composition to a subject in need thereof (pg. 4 lines 21-29).  Cunnigham teaches the preselected combination of microorganisms in the composition includes at least one Faecalibacterium prausnitzii (pg. 3 lines 21,22), Anaerostipes caccae (pg. 3 lines 24,25) Lactobacillus plantarum (pg. 3 lines 27,28).  Cunnigham teaches its therapeutic compositions prevent/alleviate at least one symptom of a digestive associated condition or disease, including constipation, diarrhea, weight gain etc., (pg. 7 lines 1-16).
Butyricicoccus pullicaecorum, Roseburia inulinivorans, Roseburia hominis and Akkermansia muciniphila.
Immerseel teaches bacterial strains related to species Butyricicoccus pullicaecorum to be used in prevention/treatment of intestinal health problems (abstract) including intestinal bowel disease in humans and dysbacteriosis in animals (par. [0012]). Immerseel teaches the butyric acid producing strain is chosen from Butyricicoccus pullicaecorum with deposit number LMG24109 and strains having at least 93% homology to the 16s rRNA sequence (par. [0015]).  Immerseel teaches administering the butyric acid producing bacteria overcomes the problems associated with administering butyric acid in the treatment of intestinal health problems (par. [0010,0011]).
Qin teaches use of Roseburia in the preparation of compositions for improving tolerance of blood glucose, reducing body weight and/or blood glucose (abstract, par. [0017]).  Qin teaches the Roseburia is Roseburia inulinivorans DSM 16841 (par. [0013]) and teaches the composition can be provided as food composition, pharmaceutical composition etc., (par. [0011]).
Kelly teaches use of bacterial species Roseburia hominis in treating an intestinal disorder, improving intestinal microbiota, promoting gut health (abstract).  Kelly teaches the use of strains with Roseburia hominis with deposit number DSM 16839 (par. [0046]). Kelly teaches the composition can be a probiotic, food supplement etc (par. [0029,0030]). Kelly teaches the disorder to be Crohn’s disease, ulcerative colitis, IBS, IBD where expression of barrier genes is enhanced (par. [0070,0072]).
Akkermansia muciniphila which is a mucin-degrading bacterium that resides in mucus layer increased the intestinal levels of endocannabinoids that control inflammation, the gut barrier and gut peptide secretion (abstract).  Everard teaches A. muciniphila treatment reversed high-fat diet induced metabolic disorders, adipose tissue inflammation and insulin resistance (abstract). Everard teaches administration of prebiotics increase the abundance of A. muciniphila in obese mice (pg. 9066 col. 2 par. 3).  Everard teaches a key role of A. muciniphila in gut barrier function, metabolic inflammation and fat storage (pg. 9067 col. 2 para. 1) and presence of A. muciniphila within the host mucus layer improves gut barrier function (pg. 9070 col.1 para. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the composition for treating intestinal disorders taught by Cunningham to add bacterial species belonging to Butyricicoccus pullicaecorum as taught by Immerseel, Roseburia inulinivorans as taught by Qin, Roseburia hominis as taught by Kelly and Akkermansia muciniphila as taught by Everard to the composition.  One of ordinary skill would be motivated to so because Immerseel teaches bacterial belonging to Butyricicoccus pullicaecorum which produce butyric acid are used in prevention/treatment of intestinal health problems, Qin teaches Roseburia inulinivorans improves tolerance of blood glucose, reduces body weight and/or blood glucose, Kelly teaches use of Roseburia hominis in treating an intestinal disorder, improving intestinal microbiota, promoting gut health and Everard teaches administration of A. muciniphila improves gut barrier function.  Since the references teach the different bacterial species to be administered in pharmaceutical and/or food 
Regarding claim 30, Cunningham teaches the intestinal disorders to be irritable bowel syndrome (IBS), idiopathic ulcerative colitis, Crohn’s disease, inflammatory bowel disease (pg. 3 lines 11-15).
Regarding claim 31, the limitations pertain to the intended outcome of the administered composition. Since Cunningham in view of Immerseel, Qin, Kelly and Everard teaches administering a composition with the same seven bacterial strains as recited in the claims, the methods of Cunningham in view of Immerseel, Qin, Kelly and Everard would also achieve the same intended outcomes as recited in claim 31.
Regarding claim 34, Kelly teaches the probiotic composition includes at least one suitable prebiotic compound (par. [0152,0153]).
The combination of Cunningham, Immerseel, Qin, Kelly and Everard renders claims 29-31 and 34 obvious.

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Cunningham (WO 2012/142605; Pub. Oct. 18, 2012; Of Record) in view of Immerseel (US 2012/0027734; Pub. Feb. 2012; Of Record), Qin (US 2014/0227227; Pub. Aug. 2014; Of Record), Kelly (US 2015/0132264; Pub. May. 14, 2015; Of Record) and Everard (Cross-talk between Akkermansia muciniphila and intestinal epithelium controls diet-induced obesity, PNAS, May 2013, vol. 110, no. 22, pgs. 9066-9071) as applied to claims 29-31 and 34 above and further in view of Israelsen (US 2008/0311097; Pub. Dec. 18, 2008; Of Record).
Enterococcus faecium (pg. 3 line 33), Bifidobacterium longum (pg. 4 lines 2,3), Bacteroides thetaiotaomicron (pg. 4 line 15), Bacteroides vulgatus (pg. 3 line 23).
Cunningham does not teach the composition to include Escherichia coli, Lactobacillus mucosae and Bifidobacterium adolescentis.
Israelsen teaches compositions for probiotic treatment of inflammatory bowel diseases, irritable bowel syndrome and other gastrointestinal disorders (abstract).  Israelsen teaches the compositions can include probiotic microorganisms which are anti-inflammatory and selected from lactic acid bacteria (par. [0047]) including Lactobacillus mucosae (par. [0049]) and Bifidobacterium adolescentis (par. [0050 line 2]).  Israelsen teaches E.coli Nissle strain (which is Escherichia coli) was used to maintain remission of ulcerative colitis (par. [0016]).  Israelsen teaches the compositions can be food compositions (par. 0054]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to further modify the pharmaceutical compositions to treat intestinal disorders of Cunningham comprising a combination of bacteria and to add bacterial species belonging to Escherichia coli, Lactobacillus mucosae and Bifidobacterium adolescentis as taught by Israelsen.  One of ordinary skill in the art would be motivated to do so because both Cunningham and Israelsen teach the different bacterial species to be administered in pharmaceutical and/or food compositions for improving intestinal health, it would have been obvious to combine the bacteria into one composition.
.

Claims 35 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Cunningham (WO 2012/142605; Pub. Oct. 18, 2012; Of Record) in view of Immerseel (US 2012/0027734; Pub. Feb. 2012; Of Record), Qin (US 2014/0227227; Pub. Aug. 2014; Of Record), Kelly (US 2015/0132264; Pub. May. 14, 2015; Of Record) and Everard (Cross-talk between Akkermansia muciniphila and intestinal epithelium controls diet-induced obesity, PNAS, May 2013, vol. 110, no. 22, pgs. 9066-9071; Of Record) as applied to claims 29-31 and 34 above and further in view of Abbeele (Microbial Community Development in a Dynamic Gut Model Is Reproducible, Colon Region Specific, and Selective for Bacteroidetes and Clostridium Cluster IX, Applied and Environmental Microbiology, Aug. 2010, p. 5237–5246; Of Record).
Regarding claims 35 and 36, Cunningham, Immerseel, Qin, Kelly and Everard do not teach the bacteria are grown together in a fermenter prior to administration of the composition to a subject, and that the fermenter is a dynamic simulator of the GI tract.
Abbeele teaches dynamic multicompartment in vitro gastrointestinal simulators are used to monitor gut microbial dynamics and activity (abstract).  Abbeele teaches the simulator to comprise 5 compartments (fermenters) with conditions that mimic the stomach, small intestine and 3 colon regions, a SHIME unit (Fig. 1).  Abbeele teaches inoculating the compartments with human microbiota and teaches the microbial community composition reaches functional stability after 3 weeks and teaches the simulator offers new insight on the microbial colonization process (abstract).

The combination of Cunningham, Immerseel, Qin, Kelly, Everard and Abbeele renders claims 35 and 36 obvious.

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Cunningham (WO 2012/142605; Pub. Oct. 18, 2012; Of Record) in view of Immerseel (US 2012/0027734; Pub. Feb. 2012; Of Record), Qin (US 2014/0227227; Pub. Aug. 2014; Of Record), Kelly (US 2015/0132264; Pub. May. 14, 2015; Of Record) and Everard (Cross-talk between Akkermansia muciniphila and intestinal epithelium controls diet-induced obesity, PNAS, May 2013, vol. 110, no. 22, pgs. 9066-9071; Of Record) as applied to claims 29-31 and 34 above and further in view of Sokol (Faecalibacterium prausnitzii is an anti-inflammatory commensal bacterium identified by gut microbiota analysis of Crohn disease patients, PNAS, vol. 105, no. 43, October 2008, 16731-16736; Of Record), Duncan (US 2007/0258953; Pub. Nov. 8 2007) and Li (Complete Genome Sequence of the Probiotic Lactobacillus plantarum Strain ZJ316, Genome Announcements, March/April 2013, volume 1, Issue 2; Of Record) and as evidenced by DSM22959 (Akkermansia muciniphila, German Collection of Microorganisms and Cell culture, 2020; Of Record).

	Cunningham does not teach the specific strains of Faecalibacterium prausnitzii, Anaerostipes caccae, Lactobacillus plantarum.
	Sokol teaches Faecalibacterium prausnitzii with strain number DSM 17677 (pg. 16735 col. 2 Bacterial culture) is an anti-inflammatory bacteria in the gut microbiota (abstract).	
	Duncan teaches lactic acid bacteria in a probiotic composition for treating Crohn’s disease, ulcerative colitis (abstract) and teaches the bacteria to be Anaerostipes caccae with DSM number 14662 (par. [0024]).
	Li teaches Lactobacillus plantarum stain ZJ316 has many probiotic properties (abstract).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the methods of Cunningham, Immerseel, Qin, Kelly and Everard and use the specific strains of Faecalibacterium prausnitzii with strain number DSM 17677 as taught by Sokol, Anaerostipes caccae with DSM number 14662 as taught by Duncan and Lactobacillus plantarum stain ZJ316 as taught by Li. One of ordinary skill in the art would be motivated to do so because these strains were 
	The combination of Cunningham, Immerseel, Qin, Kelly, Everard, Sokol, Duncan and Li renders claim 37 obvious.

	The rejection below is modified and maintained as necessitated by the amendment filed on 10/29/2020.
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Cunningham (WO 2012/142605; Pub. Oct. 18, 2012; Of Record) in view of Immerseel (US 2012/0027734; Pub. Feb. 2012; Of Record), Qin (US 2014/0227227; Pub. Aug. 2014; Of Record), and Everard (Cross-talk between Akkermansia muciniphila and intestinal epithelium controls diet-induced obesity, PNAS, May 2013, vol. 110, no. 22, pgs. 9066-9071; Of Record).
Claim 29 recites a composition consisting essentially of 7 different species of bacteria (Faecalibacterium prausnitzii, Butyricicoccus pullicaecorum, Roseburia inulinivorans, Akkermansia muciniphila, Lactobacillus plantarum, Anaerostipes caccae, and Roseburia hominis) administering the composition to a subject to treat a gastro-intestinal disorder. 
Claim 32 recites a composition consisting essentially of 6 of the same species of bacteria (Faecalibacterium prausnitzii, Butyricicoccus pullicaecorum, Roseburia inulinivorans, Akkermansia muciniphila, Lactobacillus plantarum and Anaerostipes caccae) that are recited in claim 29 and administering the composition to a subject to treat a gastro-intestinal disorder. 
Faecalibacterium prausnitzii, Butyricicoccus pullicaecorum, Roseburia inulinivorans, Akkermansia muciniphila, Lactobacillus plantarum and Anaerostipes caccae) are discussed above (on pages 4-6 above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the pharmaceutical compositions to treat intestinal disorders of Cunningham comprising a combination of bacteria and to add bacterial species belonging to Butyricicoccus pullicaecorum as taught by Immerseel, Roseburia inulinivorans as taught by Qin, and Akkermansia muciniphila as taught by Everard. One of ordinary skill would be motivated to so because Immerseel teaches bacterial belonging to Butyricicoccus pullicaecorum which produce butyric acid are used in prevention/treatment of intestinal health problems, Qin teaches Roseburia inulinivorans improves tolerance of blood glucose, reduces body weight and/or blood glucose, and Everard teaches administration of A. muciniphila improves gut barrier function. Since the references teach the different bacterial species to be administered in pharmaceutical and/or food compositions for improving intestinal health, it would have been obvious to combine the bacteria into one composition.
The combination of Cunningham, Immerseel, Qin, and Everard renders claim 32 obvious.
Response to Arguments
Applicant's arguments filed 10/29/2020 have been fully considered but they are not persuasive.  Applicants argue that absent hindsight, no reason was provided why a person of ordinary skill in the art at the time of the instant application would have .
These arguments are not persuasive because, as discussed above, the combination of the bacteria recited in claim 29 (see pages 4-6) and the combination of bacteria recited in claim 32 (see pages 12-13) are rendered obvious by the cited prior art.  The examiner disagrees that the increase in butyrate production and gut protective effects displayed by the combination of bacteria recited in claims 29 and 32 would be unexpected.  Butyrate production and gut protective effects are inherent functional characteristics of each of the individual bacteria and it is expected that different combinations of bacteria would display different levels of Butyrate production and gut protective effects based on the species in the combination.  The fact that applicant has recognized another advantage (increased butyrate production and protective effects towards gut barrier function) which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRIKANTH PATURY whose telephone number is (571)270-1020.  The examiner can normally be reached on Monday-Friday, 9:30 - 6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise W Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/Srikanth Patury/
Examiner, Art Unit 1657
	
/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657